         Case 1:20-cr-00003-KPF Document 169 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             20 Cr. 3-6 (KPF)

ANTHONY LEE NELSON,                                     ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

     The change of plea hearing scheduled in this matter for May 4, 2021, at

12:00 p.m. will now occur the same date at 10:00 a.m.

     SO ORDERED.

Dated:       April 15, 2021
             New York, New York
                                          ___________________________________
                                              KATHERINE POLK FAILLA
                                              United States District Judge
